Citation Nr: 0402433	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-08 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had recognized guerilla service from September 
1942 to September 1945, and service in the Regular Philippine 
Army from September 1945 to June 1946.  He died in May 1953.  
The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the Manila, 
Philippines, Regional Office (RO) that found that new and 
material evidence had not been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.

In written correspondence dated in July 2002, the appellant 
requested a "personal hearing." She later withdrew this 
request in writing in April 2003.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In an April 2001 rating decision, the RO reopened the 
appellant's claim for the cause of the veteran's death, and 
denied the claim on the merits.  Although notified of that 
denial in April 2001, the appellant did not appeal that 
decision and it if final.  

3.  The additional evidence associated with the claims file 
since the April 2001 denial does not, by itself or considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for the cause of the veteran's death.  




CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied the 
appellant's claim for service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).  

2.  Since the April 2001 denial, no new and material evidence 
has been received to warrant reopening the appellant's claim 
for service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on any of the claims on appeal at this time, as all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the appellant has 
not presented new and material evidence to reopen her claim, 
it does not appear that the duty to assist provisions of the 
Act are applicable in the instant appeal.  

With respect to the duty to notify under 38 U.S.C.A. 
§ 5103(a), this provision applies equally to original claims 
and claims to reopen.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan 13, 2004).  In this regard, the Board 
notes that the appellant and her representative have been put 
on notice as to the basis for the denial of the claim, and 
what is needed to support the application to reopen the 
claim.  Pursuant to a statement of the case (SOC) issued in 
February 2003 and a RO letter of August 2003, the appellant 
and her representative have been afforded various 
opportunities to present evidence and argument in support of 
the application to reopen.  Notably, the August 2003 RO 
letter informed the appellant of the VCAA and of the 
necessity of submitting "new and material evidence" which 
it defined for the appellant pursuant to the pertinent law 
and regulation.  Thus, although the appellant's 
representative argued in October 2003 that the appellant has 
not been provided with the appropriate law and regulations 
regarding finality of a prior decision or with a discussion 
of how such law and regulations relate to the facts of the 
appellant's case, the Board disagrees; finding that the 
August 2003 letter, along with the February 2003 SOC, 
sufficiently contains all pertinent law and regulations, 
including finality of decisions (38 C.F.R. § 3.104).  The 
Board also finds that, through the aforementioned documents, 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b)).  Specifically, the August 
2003 RO letter invited the appellant to submit evidence in 
support of her claim and to sign an authorization allowing VA 
to obtain records on the appellant's behalf.  

Also in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan 
13, 2004), the United States Court of Appeals for Veterans 
Claims held that a legally adequate VCAA notice must be 
provided to a claimant before an initial unfavorable RO 
decision.  In this case, notice of the VCAA in August 2003 
was after the October 2002 adverse decision.  However, based 
on a thorough review of the case, the Board finds that the 
appellant has not been prejudiced by the post-rating VCAA 
notice.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
noted above, all notification and development action needed 
to render a fair decision on the issue on appeal has been 
accomplished.  Moreover, the Board is aware of no 
circumstances in this matter that would put VA on notice of 
the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  
In fact, the appellant noted in a September 2003 statement 
that she had no additional evidence to submit and that all 
the evidence she had pertaining to her appeal had already 
been given to VA.  She requested that her appeal be sent to 
the Board "as soon as possible."  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Thus, all duties to notify and 
assist owed to the appellant in this case have been met.

II.  Background

The veteran's service medical records show that he was 
wounded in action in April 1945 and sustained a moderately 
severe perforated wound. The bullet entered the veteran's 
left chest just below the sternum and exited the right 
axillary line.    

A discharge examination report dated in December 1945 shows a 
scar under the veteran's right chest.  Findings were 
otherwise unremarkable.

During a VA contract examination in February 1951, the 
veteran complained of right chest pain.  His noted history 
included being hit by a bullet in April 1945 in the right 
chest, through and through.  He was diagnosed as having 
"Residuals of gunshot wound:  Healed scars at right chest; 
old pleurisy, right base; involvement of muscle groups II and 
XXI; and limitation of motion at the right shoulder and deep 
inspiration."     

In April 1951, the RO granted service connection for a 
gunshot wound injury to the right shoulder girdle (muscle 
group II) with limited shoulder motion, and assigned a 20 
percent disability rating.  The RO also granted service 
connection for a gunshot wound injury to the right chest 
(muscle group XXI) with restricted inspiration and pleurisy.

In June 1953, the RO received a record from the Office of the 
Local Civil Registrar in the Republic of the Philippines 
showing that the veteran died on May [redacted], 1953.  The cause of 
death listed was "[s]hock due to henorrhage and brain 
destruction secondary to bullet wound."

Also in June 1953, the appellant filed a claim for service 
connection for the cause of the veteran's death.  The RO 
denied this claim in September 1953 and provided notice to 
the appellant of its decision in October 1953.

In December 2000, the appellant filed an application to 
reopen the claim for service connection for the cause of the 
veteran's death.

In March 2001, the RO received a statement from Godofredo S. 
Reyes, M.D., "certify[ing]" that the veteran sustained a 
gunshot injury to muscle group II of the right shoulder and 
muscle group XXI of the right chest "while fighting in the 
guerilla".  Dr. Reyes also said that the injury caused the 
veteran off and on shoulder pain up until the time of his 
death in May 1953.

In an April 2001 rating decision, the RO reopened the 
appellant's claim for service connection for the cause of the 
veteran's death based on the submission of new and material 
evidence, and denied the claim on the merits.

In August 2002, the appellant again filed an application to 
reopen the claim for service connection for the cause of the 
veteran's death.  She enclosed the veteran's service 
personnel records, a duplicate medical record dated in March 
2001 from Godofredo S. Reyes, M.D., and legal documents 
pertaining to the veteran's marriage to the appellant, the 
birth of his children and his death.

In October 2002, the RO denied the appellant's application to 
reopen a claim for service connection for the cause of the 
veteran's death.

In December 2002, the RO received two joint affidavits from 
four retired former guerillas who said that they served under 
the veteran in the recognized guerillas and that he suffered 
a bullet chest injury and other wounds in battle.  They also 
said that his wounds caused him much pain up until his death.

In statements dated in December 2002 and April 2003, the 
appellant asserted that the veteran's death was related to 
his gunshot wound injury in service.   

III.  Legal Analysis

In April 2001, the RO reopened the appellant's previously 
denied claim for service connection for the cause of the 
veteran's death and denied the claim on the merits.  The 
appellant did not timely appeal this decision, and it is 
final as to the evidence then of record.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2003); Evans 
v. Brown, 9 Vet. App. 273, 282-3 (1996).

The current claim culminates from the appellant's attempt, in 
August 2002, to reopen the previously disallowed claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding applications to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
was recently revised to define "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (2002); Ruiz v. Gober, 10 Vet. App. 352 (1997).  In 
short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  

In the instant case, the evidence on file at the time of the 
adverse April 2001 decision included the veteran's service 
medical records showing that he sustained a through and 
through moderately severe gunshot wound to the right shoulder 
and chest, a February 1951 VA examination report noting 
residuals of gunshot wound, including healed scars at the 
right chest, old pleurisy, right base, with involvement of 
muscle groups II and XXI, and limitation of motion of the 
right shoulder and deep inspiration.  The evidence also 
included the veteran's death certificate showing that he died 
from shock due to hemorrhage and brain destruction secondary 
to bullet wound, and statements from the appellant contending 
that the veteran died from gunshot wounds he incurred in 
service.  The evidence further included a March 2001 
statement from Godorfredo S. Reyes, M.D., "certify[ing]" 
that the veteran had a gunshot wound "while fighting in the 
guerilla" resulting in an injury to muscle group II of the 
right shoulder girdle and injury to muscle group XXI of the 
right chest and had off and on pain in the  shoulder up until 
the time of his death in 1953.   

Evidence submitted to the RO since the April 2001 decision 
includes statements from four retired servicemen who said 
they served with the veteran as recognized guerillas during 
World War II and that the veteran in fact sustained a chest 
injury.  They added that that injury had given the veteran 
much pain up until his death.  There are also statements from 
the appellant relating the veteran's death to his inservice 
gunshot wound.  In addition, the evidence includes legal 
documents related to the veteran's marriage to the appellant, 
the birth of his children and his death, and, a duplicate 
statement from Dr. Reyes dated in March 2001.

The evidence submitted after the April 2001 decision as 
outlined above does not constitute new and material evidence 
for purposes of reopening the appellant's claim for service 
connection for the cause of the veteran's death.

To begin with, although the statements from the veteran's 
fellow servicemen who served with him in the recognized 
guerillas attesting to his chest injury were not previously 
submitted to agency decisionmakers, they merely show what was 
already known in April 2001 as noted in the veteran's service 
medical records; that he sustained a gunshot wound injury to 
his chest and right shoulder in service in April 1945.  
Indeed, the veteran was service-connected for residuals of 
this wound at the time of his death.  Similarly, the 
appellant's assertions regarding a relationship between the 
veteran's inservice gunshot wound and the cause of the his 
death are the same assertions she advanced in connection with 
the prior claim; hence, such evidence is cumulative and not 
"new" for the purposes of reopening the claim.  Also not 
"new" is the March 2001 medical statement from Godofredo S. 
Reyes, M.D., as it was previously submitted to and considered 
by the RO prior to the April 2001 adverse decision.  

Moreover, none of the evidence submitted since the April 2001 
adverse decision is "material" for purposes of reopening 
the claim in that the evidence does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the veteran's death.  
Such additional evidence by itself or in connection with the 
evidence previously assembled does not raise a reasonable 
possibility of substantiating the claim for service 
connection for the cause of the veteran's death, it is not 
"new and material" for purposes of reopening the claim. 

In the absence of new and material evidence to reopen the 
claim for service connection for the cause of the veteran's 
death, the application to reopen must be denied, and the 
April 2001 RO determination remains final.  
 

ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



